OPINION — AG — QUESTION: "QUESTION CONCERNING APPARENT CONFLICTS BETWEEN CERTAIN STATE STATUTES AND CERTAIN ORDINANCES OF THE CITY OF MUSKOGEE. BEFORE STATING YOU QUESTION IT WOULD BE WELL TO SET OUT THE PARTICULAR STATUTES AND ORDINANCES TO WHICH YOU DIRECT OUR ATTENTION KEY WORDS: BILLIARD HALL, POOL HALL, BILLIARD TABLE, POOL TABLE INCORPORATED CITY OR TOWN, LICENSE ISSUED BY COUNTY JUDGE" — ANSWER: IT SHALL BE UNLAWFUL FOR ANY PERSON OR PERSONS OR CORPORATION TO MAINTAIN OR OPERATE A PUBLIC POOL OR BILLIARD HALL, OR ANY PUBLIC POOL OR BILLIARD TABLE, IN ANY INCORPORATED CITY OR TOWN WITHOUT FIRST SECURING LICENSE ISSUED BY THE COUNTY JUDGE. MOREOVER, UNDER THE PROVISIONS OF 21 O.S. 1961 1104 [21-1104], THE CITY OF MUSKOGEE AND ANY OTHER INCORPORATED CITIES OR TOWNS HAVE THE RIGHT "TO IMPOSE AN ADDITIONAL LICENSE FEE FOR MAINTAINING ANY SUCH POOL OR BILLARD HALL, OR POOL OR BILLIARD TABLE." CITE: 21 O.S. 1961 1101-1105 [21-1101] — [21-1105], 68 O.S. 1965 Supp., 1501 [68-1501] OPINION NO. 65-361, 68 O.S. 1965 Supp., 1511 [68-1511] 21 O.S. 1961 1102 [21-1102], 68 O.S. 1965 Supp., 1501 [68-1501], 21 O.S. 1961 1104 [21-1104] (CHARLES OWENS)